DETAILED ACTION
Status of Claims
Claims 1-4, 6-14 and 16-22 are allowed.

Information Disclosure Statement
The information disclosure Statement(s) filed 09/02/2019, 10/14/2020, 02/11/2021, and 02/22/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

REASONS FOR ALLOWANCE
Claim(s) 1-4, 6-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, non-transitory computer-readable medium, and method which perform:
storing, by a server in a payment system, mapping relationships between a plurality of user identity information and a plurality of accounts, respectively;
receiving, by the server and from a first device operated by a first user, an instruction to generate target information used for a payment operation that is from a second user to two or more different users comprising the first user, wherein the instruction includes two or more pieces of user identity information associated with the two or more different users, respectively, and wherein the two or more pieces of user identity information are added by the first user using the first device;
combining, by the server and using a predetermined method, the two or more pieces of user identity information to obtain continuous text information, wherein the two or more pieces of user identity information in the continuous text information are separated by one or more separation strings;
generating, by the server, the target information by applying a predetermined algorithm on the continuous text information, wherein the target information comprises at least one of an image or a sound wave encoding the continuous text information;
transmitting, by the server and to the first device, the target information;
after transmitting the target information to the first device, receiving, by the server and from an instant messaging program installed on a second device operated by the second user, 
decrypting, by the server, the continuous text information to obtain the two or more pieces of user identity information;
transmitting, by the server and to the instant messaging program, the two or more pieces of user identity information;
receiving, by the server and from the instant messaging program, a payment instruction requested by the second user, wherein the payment instruction includes the two or more pieces of user identity information and two or more corresponding payment amounts; and
performing, by the server, the payment operation from an account associated with the second user to two or more accounts associated with the two or more pieces of user identity information, respectively, based on the mapping relationships.

The closest art of record, US Patent Application Publication 20140279483 to Bridges, et al. discloses “Embodiments of the invention are directed to systems, methods and computer program products for making a payment via a transfer network. In some embodiments, a first apparatus is configured to: receive readable indicia and payment information from a second apparatus, wherein the payment information comprises an amount of funds; identify an account associated with the readable indicia based on searching a database of records; process the payment information, wherein processing the payment information comprises transmitting to the identified account the determined amount of funds; transmit an acknowledgement of payment transfer to a third apparatus associated with the identified account.”
The closest art of record, US Patent 10,223,664 to Guillen discloses “Computer program products, methods, systems, apparatus, and computing entities are provided for automatically carrying out actions based on action identifiers in messages. In one embodiment, an appropriate computing entity can determine whether a message comprises an action identifier in the message. If the message comprises an action identifier, one or more of the parties of message can be identified and the corresponding action can be initiated.”
The closest art of record Zapper boosts at the table mobile payments via QR codes to Saettler discloses “Hundreds of independent restaurants and chains are enabling diners to scan a QR code 
Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of performing a payment operation from an account a second user to two or more accounts identified by a first user using a QR code to communicate the information associated with the accounts (a fundamental economic practice).

The claimed concept falls into the category of organizing human activity, specifically commercial and legal interactions (including sales activities).

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.

The claimed invention recites the limitations:
storing, by a server in a payment system, mapping relationships between a plurality of user identity information and a plurality of accounts, respectively;
receiving, by the server and from a first device operated by a first user, an instruction to generate target information used for a payment operation that is from a second user to two or more different users comprising the first user, wherein the instruction includes two or more pieces of user identity information associated with the two or more different users, respectively, and wherein the two or more pieces of user identity information are added by the first user using the first device;
combining, by the server and using a predetermined method, the two or more pieces of user identity information to obtain continuous text information, wherein the two or more pieces of user identity information in the continuous text information are separated by one or more separation strings;

transmitting, by the server and to the first device, the target information;
after transmitting the target information to the first device, receiving, by the server and from an instant messaging program installed on a second device operated by the second user, the continuous text information subsequent to the second device recognizing the continuous text information from the target information, wherein the second device includes at least one of an image recognition apparatus or a sound recognition apparatus capable of recognizing the continuous text information from the image or the sound wave provided by the first device;
decrypting, by the server, the continuous text information to obtain the two or more pieces of user identity information;
transmitting, by the server and to the instant messaging program, the two or more pieces of user identity information;
receiving, by the server and from the instant messaging program, a payment instruction requested by the second user, wherein the payment instruction includes the two or more pieces of user identity information and two or more corresponding payment amounts; and
performing, by the server, the payment operation from an account associated with the second user to two or more accounts associated with the two or more pieces of user identity information, respectively, based on the mapping relationships.


These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional for the second user to perform these interaction via an instant messaging program.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 1-4, 6-14 and 16-22 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        

	
/ELDA G MILEF/Primary Examiner, Art Unit 3694